 
THIRD AMENDMENT TO DEVELOPMENT
AND COMMERCIALIZATION AGREEMENT
 
THIS THIRD AMENDMENT TO DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (this “Third
Amendment”) is made as of the 15th day of November, 2011, by and between Artann
Laboratories, Inc. (“Artann”), a New Jersey corporation and ProUroCare Medical
Inc. (“ProUroCare”), a Nevada corporation.


RECITALS


A.           Artann and ProUroCare (“the Parties”) entered into a Development
and Commercialization Agreement (“the Development Agreement”) and License
Agreement (“the License Agreement”) on July 25, 2008 relating to a Prostate
Mechanical Imaging System (the “PMI System”).


B.           The Parties have concurrently entered into the Development
Agreement and License Agreement with the understanding and agreement that both
Agreements and their Amendments are to be complied with simultaneously.


C.           The Parties have put forward their best efforts and have performed
their obligations in full compliance to date with the Development Agreement.


D.           On May 2, 2011, FDA outlined its position in the “Draft Guidance
for Industry and FDA Staff – Processing/Reprocessing Medical Devices in Health
Care Settings: Validation Methods and Labeling,” which significantly expanded
the agency’s prior requirements for the cleaning and disinfection validation
clearance of medical systems.


E.           The Parties now wish to amend the Development Agreement as provided
herein.


Now, therefore, in consideration of the covenants and agreements set forth
herein and for valuable consideration, receipt of which is hereby acknowledged,
the Parties mutually agree as follows:


AGREEMENT


ARTICLE I
DEFINITIONS


1.1           The definition of “FDA Approval” set forth in Section 1.1 is
hereby amended and restated in its entirety to read as follows:


“‘FDA Approval’ means the first approval by the FDA of a 510(k)/de novo
application on a Generation V PMI system irrespective of whether that PMI System
has a single use or reusable probe.”
 
 
 

--------------------------------------------------------------------------------

 
 
The remaining terms used in this Third Amendment have the meanings ascribed
thereto in the Development Agreement and all prior Amendments thereto.


ARTICLE II
AMENDMENTS


2.1           Section 2.3(a) is hereby amended and restated in its entirety to
read as follows:


“(a)         Unless otherwise specified, Artann shall be responsible for any and
all filings required to obtain FDA Approval (i.e. FDA approval for a PMI System
with a single use probe), and shall bear all associated costs connected
therewith. Obtaining such FDA Approval shall be deemed to fulfill Artann’s
responsibility under this Section 2.3(a).”


2.2           Section 2.3(d) is hereby amended and restated in its entirety to
read as follows:


“(d)         510(k)/de novo or PMA application (the "Application") shall be
submitted in the name of Artann but immediately upon FDA approval application
shall be made to FDA and Artann shall employ best efforts, with the cooperation
of ProUroCare, to effect a change of name on such Application from Artann to
ProUroCare.  ProUroCare acknowledges that it will be the Party responsible to
FDA for the Application upon such name change.”


2.3           A new Section 2.3(e) is hereby added which shall read in its
entirety as follows:


“(e)         ProUroCare shall be responsible for any and all filing(s)
reasonably required to obtain FDA approval for commercial sale of a PMI System
with a reusable probe and shall bear all associated costs connected therewith,
subject to the following commitment of Artann:  For nine (9) months from the
date of this Third Amendment;


i)           Artann will pay up to Fifteen Thousand Dollars ($15,000.00) of the
costs incurred at a test laboratory relating to the cleaning, disinfecting and
testing of the reusable probe and for consulting costs associated therewith, and


ii)           Artann will make available up to Thirty Thousand Dollars ($30,000)
worth of Artann time to be used in connection with a 510(k) to be filed by
ProUroCare on a PMI System with a reusable probe.  ProUroCare will pay Artann
for such time at the standard billing rate for the individual performing the
service, but at a rate not to exceed One Hundred Fifty Dollars ($150.00) per
hour.”


2.4           Section 3.3(c) is hereby amended and restated in its entirety to
read as follows:


“(c)         Seven Hundred Fifty Thousand Dollars ($750,000.00) in three
payments:


i)           Two Hundred Fifty Thousand Dollars ($250,000.00) immediately upon
FDA Approval;
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
ii)           Two Hundred Fifty Thousand Dollars ($250,000.00) within thirty
(30) days of such FDA Approval; and


iii)           Two Hundred Fifty Thousand Dollars ($250,000.00) within six (6)
months of such FDA Approval or upon FDA 510(k) approval for a PMI System with a
reusable probe, whichever first occurs.”


IN WITNESS THEREOF, the Parties, intending to be legally bound, have caused this
Amendment to be executed by their duly authorized officers, as of the effective
date of this Amendment.
 
PROUROCARE MEDICAL, INC.
ARTANN LABORATORIES, INC.
   
By:
/s/Richard C. Carlson
 
 
By:
/s/Noune Sarvazyan
 
Richard Carlson
   
Noune Sarvazyan
 
Title:  Chief Executive Officer
Title:  Chief Executive Officer

 
- 3 -

--------------------------------------------------------------------------------

 
 